DETAILED ACTION
This office action is in response to communications filed on July 18, 2022, concerning application number 16/906,066.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendment to the Claims was filed on July 18, 2022. Claim 2 was canceled.
Allowable Subject Matter
Claims 1 and 3-13 are allowable. 
Claims 5, 7, and 10-13, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-IV, as set forth in the Office action mailed on January 13, 2022, is hereby withdrawn and claims 5, 7, and 10-13 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the combination of Lee (US PG PUB 2016/0084143), Eisenbeis et al. (US PG PUB 2015/0149100) and Toshiaki (JP 2012026288A)(see office action mailed on May 24, 2022) is the closest art to the claimed invention, except the combination does not disclose a life computation unit that is configured to compute a life of the valve device based on the stress computed by using the stress computation unit, wherein the actual duty computation unit is configured to compute the new value of the actual duty ratio based on the life of the valve device computed by using the life computation unit.
Regarding Claim 3, the combination of Lee (US PG PUB 2016/0084143), Eisenbeis et al. (US PG PUB 2015/0149100) and Toshiaki (JP 2012026288A)(see office action mailed on May 24, 2022) is the closest art to the claimed invention, except the combination does not disclose a life computation unit that is configured to compute the life of the valve device based on the stress computed by using the stress computation unit; and an upper limit computation unit that is configured to compute an upper-limit duty ratio based on the life of the valve device computed by using the life computation unit and an operating history of the valve device, wherein the actual duty computation unit is configured to compute the new value of the actual duty ratio based on the upper-limit duty ratio computed by using the upper limit computation unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753